December   10. 1940


Hon. J. S. Ho&man                  Opinion No. V-731
District Attorney
9th Judicial District              Re: Yhethcr the additioasl 10%
Coaroe. Texas                          license fee required by Ar-
                                       ticle 6675a-8c, V.C.S.. must
                                       be paid for vehicles power.7
                                       ed by other than Diesel mo-
                                       tors or engines which burn
                                       butane gas or say distillate
Dear Sir:                              other than gasoline.

         You have requested the opinion of this office on the
above-captioned matter.

         Article 6675a-%c, V.C.S., provides for an additional
license fee for certain vehicles and reads as follows:

          ‘It is expressly provided that the license fees
    for all vehicles using or being propelled by Diesel
    motors or engines shall be the fees provided above,
    plus an additional tea (10%) per cent. It is further
    provided that the County Tax Collector, in issuing
    the license receipts for motor vehicles provided
    for in this Act, shall clearly indicate on the license
    receiot the type of motor by which the vehicle is
    propelled when such motor is powered by Diesel
    fuel, butane gas, or any distillate other than gaso-
    line. ” Acts 1929, 41st Leg..~2ad C.S. p. 172, ch. 88.
    g 8c. added Acts 1941. 47th Leg., p. 144, ch. 110, g 10.
                                                        .
          This particular provision of the laws regulating ve-
hicles has not been.coastrued by the courts. We are of the opin-
ion that the plain and unambiguous language of the first sentence
of Article 6675a-8c  limits its applicability to “vehicles using or
being propelled by Diesel motors or engines.”

                           SUMMARY

         The additional license fee required by Article
    6675a-8c, V.C.S., need not be paid for vehicles pow-
    ered by other than Diesel motors or engines which
.

    Hon. J. S. Hollemaa,   Page 2 (V-731)



        burn butane gas or any distillate other than geso-
        line.


                                            Yours   very truly

    APPROVED:                    ATTORNEYGENERALOF               TEXAS




                                               Assistant
    MC/JCP